Citation Nr: 0330098	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  00-05 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1942 to 
April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Oakland Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
January 2000, a statement of the case was issued in February 
2000, and a substantive appeal was received in March 2000.  

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in September 2003.  Although he 
was notified of the time and date of the hearing by letter 
sent to his last known address, he failed to appear for that 
hearing and neither furnished an explanation for his failure 
to report nor requested a postponement or another hearing.  
When an appellant fails to report for a scheduled hearing and 
has not requested a postponement, the case will be processed 
as though the request for a hearing was withdrawn.  38 C.F.R. 
§ 20.704(d) (2003).

It appears that the veteran filed a claim of service 
connection for a cardiac disability in July 1982.  As this 
issue has never been procedurally developed, the Board is 
referring it to the RO for initial adjudication.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


REMAND

The veteran was advised of his rights and responsibilities 
under the Veterans Claims Assistance Act of 2000 (VCAA) by 
May 2003 letter and by March 2003 and June 2003 supplemental 
statements of the case in which he was advised of the 
provisions of 38 C.F.R. § 3.159, an implementing regulation 
of VCAA.  38 C.F.R. § 3.159(b)(1), however, which allowed VA 
to impose a 30-day period in which claimants were to respond 
to VCAA notice, was recently invalidated.    See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  
Under that decision, those claiming VA benefits must be 
explicitly afforded a one-year period in which to respond to 
VCAA notice.  As such, amended notice of VCAA to include 
notification of the veteran's right to a one-year response 
period must be sent to the veteran.

The veteran states that he was hospitalized at Oak Knoll 
Naval Hospital in 1943 for combat fatigue.  The RO must 
obtain these records.

The Board is of the opinion that the veteran is ascribing his 
psychiatric symptomatology to service and is not necessarily 
seeking service connection for PTSD exclusively.  Thus, the 
RO must schedule a VA psychiatric examination to determine 
the precise nature of the veteran's psychiatric disability or 
disabilities.  The examiner must state an opinion regarding 
the etiology of any psychiatric disability diagnosed.  If 
PTSD is diagnosed, the examiner should state which in-service 
stressors, if any, caused PTSD.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations to include his right to a 
one-year period in which to respond to 
VCAA notice.  

2.  The RO must obtain the veteran 1943 
hospital records from Oak Knoll U.S. 
Naval Hospital. 

3.  The RO must next schedule the veteran 
for a VA psychiatric examination.  The 
examiner is asked to diagnose all 
psychiatric disabilities, if any, and to 
provide an opinion regarding the etiology 
of any such disability diagnosed.  In the 
event that PTSD is diagnosed, the 
examiner must state which stressor gave 
rise to that disability.  A rationale for 
all conclusions should be provided, and 
the examiner must review the claims file 
in conjunction with the examination.

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



